******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      JULIO MORQUECHO v. COMMISSIONER
               OF CORRECTION
                  (AC 37461)
            DiPentima, C. J., and Beach and Mullins, Js.
  Submitted on briefs February 10—officially released April 19, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Walter C. Bansley IV, assigned counsel, filed a brief
for the appellant (petitioner).
  Sarah Hanna, assistant state’s attorney, Stephen J.
Sedensky III, state’s attorney, and Angela R. Macchiar-
ulo, senior assistant state’s attorney, filed a brief for
the appellee (respondent).
                          Opinion

   DiPENTIMA, C. J. The petitioner, Julio Morquecho,
appeals following the denial of his petition for certifica-
tion to appeal from the judgment of the habeas court
denying his amended petition for a writ of habeas cor-
pus. On appeal, the petitioner claims that the court
abused its discretion in denying his petition for certifica-
tion to appeal, that the denial of his amended petition
for a writ of habeas corpus was improper because his
trial counsel provided ineffective assistance in failing
to call certain witnesses during his criminal trial, and
that he was prejudiced as a result.1 We dismiss the
appeal.
   The habeas court set forth the following factual and
procedural history.2 ‘‘Although the petitioner and the
victim were never married, they had a long-term rela-
tionship that produced two children. They moved
together from Ecuador to Danbury.
  ‘‘In the spring of 2005, the victim became involved
romantically with a coworker. When the petitioner
found out about the relationship, he became angry and
threatened to kill the coworker. The victim became
afraid of the petitioner and moved out of the apartment
where she had been living with him. The petitioner
stalked her and made numerous threats. After spending
some time in prison for violating a restraining order,
the petitioner was released on April 13, 2006. Shortly
thereafter, the petitioner made threats to kill the victim.
  ‘‘The victim was murdered in the early morning hours
of April 20, 2006, between 1:40 a.m. and 6 a.m., when
she was found by the police outside her home with her
throat slit. The victim had left work at 1 a.m. and drove
[another coworker] home, dropping the coworker off
at 1:40 a.m.
  ‘‘At the time of the murder, the petitioner lived with
family in Danbury only a few minutes from the victim’s
home. Police interviewed the petitioner and members
of his household as to the petitioner’s whereabouts on
the night of the murder. Neither the petitioner nor his
family members could confirm that the petitioner was
at home asleep from 1:40 to 3 a.m., the time of the
murder, because they too were asleep.
   ‘‘There was no direct evidence connecting the peti-
tioner to the murder. The state’s case was based entirely
on circumstantial evidence. . . . The petitioner’s first
trial resulted in a hung jury.
   ‘‘[The petitioner’s trial counsel] Attorney [Jeffrey]
Hutcoe, was aware that the petitioner claimed that he
was home in bed at the time of the murder. He was
also aware from the police reports, the arrest warrant
and conversations with two of the petitioner’s
housemates, that no one saw the petitioner between
the hours of 11 p.m. on April 19, 2006, to 3 a.m. on April
20, 2006, because they were asleep.
  ‘‘Attorney Hutcoe did not pursue an alibi defense
because the defense could not be supported by credible
and reliable eyewitness evidence that the petitioner was
home asleep from 11 p.m. to 3 a.m. and could not have
committed the murder.’’ (Footnote omitted.)
   After his second trial, the petitioner was found guilty
of murder in violation of General Statutes § 53a-54a (a).
The court sentenced him to fifty-five years of incarcera-
tion. On appeal, this court affirmed the conviction. See
State v. Morquecho, 138 Conn. App. 841, 842, 54 A.3d
609, cert. denied, 307 Conn. 941, 56 A.3d 948 (2012).
   On October 16, 2014, the petitioner filed a request
for leave to file an amended petition for a writ of habeas
corpus alleging, inter alia, ineffective assistance of trial
counsel. The request for leave was granted, and on
November 4, 2014, the habeas court, Cobb, J., held a
trial in which it heard testimony from three witnesses:
(1) the petitioner; (2) his brother, Carlos Morquecho
(Carlos); and (3) Hutcoe.
   The petitioner testified that on the evening of April
19, 2006, he was at home with several people who were
either family members or housemates. After dinner, at
varying hours, certain individuals went to sleep in their
respective rooms. The petitioner testified that he went
to sleep at approximately 11 p.m. on a mattress located
in the living room. One of the petitioner’s housemates
also slept in the living room approximately three or
four feet away. The petitioner estimated that his
housemate fell asleep about twenty minutes after he
had gone to bed. The petitioner asserted that he never
left the home that evening.
   Carlos also testified to what transpired on the evening
of April 19, 2006. Carlos testified that he returned from
work at 6:30 p.m. After dinner, the petitioner and Carlos
spoke until 10 p.m. when Carlos went to bed. Carlos
also testified to going to the bathroom at some point
between 1 a.m. and 1:30 a.m. and seeing the petitioner
asleep. On cross-examination, the state pressed and
attempted to impeach Carlos’ testimony regarding this
timeline.3 Nonetheless, Carlos asserted that he did not
hear anyone leave the house that night, and that the
next time he saw the petitioner was at 6 a.m.
   Hutcoe explained why he did not call an alibi witness
and pursue an alibi defense. Hutcoe testified that he
believed that the petitioner had a ‘‘strong case,’’ as ‘‘evi-
denced in the first trial,’’ which resulted in a hung jury.
Hutcoe acknowledged that there were four potential
alibi witnesses. He, however, did not want to ‘‘pollute
[the petitioner’s case] with very weak witnesses who
were going to change their stories in front a jury, wit-
nesses who [Hutcoe] knew had told the police . . . we
cannot tell you that [the petitioner] was in the house
or not.’’ Although Hutcoe interviewed only two of the
four potential witnesses, he concluded that, on the basis
of his investigation coupled with statements made by
all the witnesses to the police, ‘‘none of [the witnesses]
could say that [the petitioner] was in the house at 1:40
[a.m.] to 2:15 [a.m.] which was the critical juncture in
time.’’ Moreover, according to Hutcoe, the time frames
provided to the police by the witnesses did not help
the petitioner. Consequently, Hutcoe ‘‘was not going to
suddenly put someone on the stand that suddenly now
is going to change their story to help [the petitioner],
have them be cross-examined and beaten up about it,
and basically destroy, in [Hutcoe’s] mind, whatever
chance [the petitioner] had to win the case.’’4 In short,
Hutcoe believed he did not have any reliable and credi-
ble witnesses who could testify that the petitioner was
at home during the time of the murder.
  On November 12, 2014, the habeas court issued a
memorandum of decision denying the petition for a writ
of habeas corpus. Eight days later, the petitioner filed
a petition for certification to appeal, which was denied
by the habeas court on November 24, 2014. This
appeal followed.
   As an initial matter, we set forth the standard of
review relevant to our resolution of this appeal. ‘‘Faced
with the habeas court’s denial of certification to appeal,
a petitioner’s first burden is to demonstrate that the
habeas court’s ruling constituted an abuse of discretion.
. . . A petitioner may establish an abuse of discretion
by demonstrating that the issues are debatable among
jurists of reason . . . [the] court could resolve the
issues [in a different manner] . . . or . . . the ques-
tions are adequate to deserve encouragement to pro-
ceed further. . . . The required determination may be
made on the basis of the record before the habeas court
and applicable legal principles. . . .
   ‘‘In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by this court for
determining the propriety of the habeas court’s denial of
the petition for certification.’’ (Internal quotation marks
omitted.) Rosado v. Commissioner of Correction, 129
Conn. App. 368, 371–72, 20 A.3d 85, cert. denied, 302
Conn. 916, 27 A.3d 368 (2011).
  ‘‘We examine the petitioner’s underlying claim[s] of
ineffective assistance of counsel . . . to determine
whether the habeas court abused its discretion in deny-
ing the petition for certification to appeal. Our standard
of review of a habeas court’s judgment on ineffective
assistance of counsel claims is well settled. In a habeas
appeal, this court cannot disturb the underlying facts
found by the habeas court unless they are clearly erro-
neous . . . .
   ‘‘In Strickland v. Washington, [466 U.S. 668, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984)], the United States
Supreme Court established that for a petitioner to pre-
vail on a claim of ineffective assistance of counsel, he
must show that counsel’s assistance was so defective
as to require reversal of [the] conviction . . . . That
requires the petitioner to show (1) that counsel’s perfor-
mance was deficient and (2) that the deficient perfor-
mance prejudiced the defense. . . . Unless a
[petitioner] makes both showings, it cannot be said that
the conviction . . . resulted from a breakdown in the
adversary process that renders the result unreliable.
. . . Because both prongs . . . must be established for
a habeas petitioner to prevail, a court may dismiss a
petitioner’s claim if he fails to meet either prong.’’
(Citation omitted; emphasis added; internal quotation
marks omitted.) Vazquez v. Commissioner of Correc-
tion, 128 Conn. App. 425, 429–30, 17 A.3d 1089, cert.
denied, 301 Conn. 926, 22 A.3d 1277 (2011).
   ‘‘To satisfy the performance prong [of the Strickland
test] . . . the petitioner must demonstrate that his
attorney’s representation was not reasonably compe-
tent or within the range of competence displayed by
lawyers with ordinary training and skill in the criminal
law.’’ (Internal quotation marks omitted.) Boyd v. Com-
missioner of Correction, 130 Conn. App. 291, 294–95,
21 A.3d 969, cert. denied, 302 Conn. 926, 28 A.3d 337
(2011). ‘‘[A] court must indulge a strong presumption
that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the [peti-
tioner] must overcome the presumption that, under the
circumstances, the challenged action might be consid-
ered sound trial strategy.’’ (Internal quotation marks
omitted.) Orellana v. Commissioner of Correction, 135
Conn. App. 90, 98, 41 A.3d 1088, cert. denied, 305 Conn.
913, 45 A.3d 97 (2012). Accordingly, to determine
whether the habeas court abused its discretion in deny-
ing the petition for certification to appeal, we must
consider the merits of the petitioner’s underlying claim
that Hutcoe provided ineffective assistance.
  The petitioner claims that the habeas court erred in
concluding that Hutcoe provided effective assistance
of counsel despite not calling alibi witnesses. Specifi-
cally, he contends that four witnesses could have pro-
vided an alibi, namely, that he was at home at the time
of the murder. We are not persuaded.
  ‘‘The failure of defense counsel to call a potential
defense witness does not constitute ineffective assis-
tance unless there is some showing that the testimony
would have been helpful in establishing the asserted
defense. Defense counsel will be deemed ineffective
only when it is shown that a defendant has informed
his attorney of the existence of the witness and that
the attorney, without a reasonable investigation and
without adequate explanation, failed to call the witness
at trial. The reasonableness of an investigation must be
evaluated not through hindsight but from the perspec-
tive of the attorney when he was conducting it. . . .
[T]here is a strong presumption that the trial strategy
employed by a criminal defendant’s counsel is reason-
able and is a result of the exercise of professional judg-
ment . . . .’’ (Internal quotation marks omitted.)
Robinson v. Commissioner of Correction, 129 Conn.
App. 699, 703, 21 A.3d 901, cert. denied, 302 Conn. 921,
28 A.3d 342 (2011).
   Concluding that Hutcoe’s ‘‘decision not to call these
witnesses and pursue an alibi defense was reasonable
and constituted sound trial strategy,’’ the habeas court
credited the testimony of Hutcoe at the habeas trial.
Hutcoe testified that he knew of the petitioner’s claim
that he was at home at the time of the murder. Notwith-
standing the petitioner’s assertion, Hutcoe concluded
that no witness could establish that the petitioner was
at home during the critical time frame. Moreover, we
note that the petitioner’s first criminal trial resulted in
a hung jury, lending credence to Hutcoe’s decision not
to present ‘‘weak witnesses’’ who could tarnish the peti-
tioner’s defense during his second criminal trial. Thus,
as explained by the habeas court, Hutcoe ‘‘did not pur-
sue an alibi defense because the defense could not be
supported by credible and reliable eyewitness evidence
that the petitioner was home asleep from 11 p.m. to 3
a.m. and could not have committed the murder.’’
   In contrast, the petitioner and his brother testified
that he was at home during the time the murder
occurred. The habeas court found that the petitioner
and his brother’s testimony at the habeas trial were not
credible. ‘‘This court does not retry the case or evaluate
the credibility of witnesses.’’ (Internal quotation marks
omitted.) Corbett v. Commissioner of Correction, 133
Conn. App. 310, 317, 34 A.3d 1046 (2012). On the basis
of the testimony and evidence presented at the habeas
trial, we conclude that the habeas court reasonably
concluded that Hutcoe’s decision not to call the wit-
nesses and pursue an alibi defense was reasonable and
constituted sound trial strategy. Accordingly, we agree
with the habeas court that the petitioner failed to dem-
onstrate that Hutcoe’s performance was deficient, and
we further conclude that the petitioner’s claim fails
under the first prong of Strickland.5
  On the basis of the foregoing, we conclude that the
petitioner has not demonstrated that any issue raised
with regard to the court’s denial of his petition for a
writ of habeas corpus is debatable among jurists of
reason, that a court could resolve any such issue in a
different manner, or that any question raised deserves
encouragement to proceed further. Having failed to sat-
isfy any of these criteria, the petitioner cannot demon-
strate that the court abused its discretion in denying
the petition for certification to appeal. See Simms v.
Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     Because our resolution of the petitioner’s first claim is dispositive of
the appeal, we do not reach the petitioner’s claim of prejudice.
   2
     A detailed recitation of the facts as reasonably found by the jury can
be found in State v. Morquecho, 138 Conn. App. 841, 842–46, 54 A.3d 609,
cert. denied, 307 Conn. 941, 56 A.3d 948 (2012).
   3
     The colloquy between Carlos and counsel for the respondent, the Com-
missioner of Correction, was as follows:
   ‘‘[The Respondent’s Counsel]: Do you remember speaking to the police
and telling the police that you saw your brother the night of the murder,
about ten o’clock you went to bed, right?
   ‘‘[Carlos]: Yes.
   ‘‘[The Respondent’s Counsel]: And do you remember telling the police
you got up at about three in the morning and went to the bathroom and
saw him then?
   ‘‘[Carlos]: It could have been any time between one thirty to three . . .
in the morning, you know, when you wake up like that you don’t really know.
   ‘‘[The Respondent’s Counsel]: Okay. And in fact, yesterday you told my
investigator that you saw your brother at one o’clock in the morning, right?
   ‘‘[Carlos]: One thirty, I said.
   ‘‘[The Respondent’s Counsel]: No. You said one. And when he told you
that that was still time to get out and kill [the victim], you said, well, maybe
about one thirty.
   ‘‘[Carlos]: No, because that was the time that I got up to go to the bathroom.
   ‘‘[The Respondent’s Counsel]: You told the police three o’clock, correct?
   ‘‘[Carlos]: No. One thirty, I said.’’
   4
     At the habeas trial, when Hutcoe was cross-examined by the petitioner’s
habeas counsel, Hutcoe succinctly explained his decision to not pursue an
alibi defense. The colloquy was as follows:
   ‘‘[The Petitioner’s Counsel]: So, there was an alibi, a defense, and that’s
really what it was.
   ‘‘[Hutcoe]: Well, except—of course to be somewhere else, he can’t be
there. The murder was pretty clearly committed between 1:40 [a.m.] and,
let’s say, 2:10 [a.m.] That was clear to everybody. That’s the start of an
answer. So, if he was somewhere else from 1:40 [a.m.] to 2:10 [a.m.], then
that would have been very helpful if it was believed by a jury.
   ‘‘Now, all these witnesses had been interviewed by the police, and when
they had the opportunity to say it at that juncture of time, they all didn’t.
They said, well, ten, well, twelve, I got up at three, I left at four. [One of
the housemates] changed his story twice—I wasn’t home at all, then I was
home the next day. We didn’t go anywhere. So, not one of them would have
been believable in front of the jury.’’
   5
     Because the petitioner has not met his burden of satisfying the first
Strickland prong, we need not address his prejudice claim. See King v.
Commissioner of Correction, 73 Conn. App. 600, 602–603, 808 A.2d 1166
(2002) (‘‘[b]ecause both prongs of the Strickland test must be established
for a habeas petitioner to prevail, a court may dismiss a petitioner’s claim
if he fails to meet either prong’’), cert. denied, 262 Conn. 931, 815 A.2d
133 (2003).